Willson, Judge.
There is but one question in this case, and that is as to the sufficiency of the information. Its commencement is as follows: “In the name and by the authority of the State,” omitting the words “ of Texas.” Section 12, Article V, of the Constitution requires that “All prosecutions shall be carried on in the name and by the authority of ‘ The State of Texas.’” In prescribing the requisites of an information, Article 430 of the Code of Criminal Procedure requires that “It shall commence ‘ In the name and by the authority of the State of Texas.’ ”
We have been unable to find any case in which this precise question has been adjudicated in this State. There are several decisions holding that the conclusion of an indictment in the words required by the Constitution and the law, viz., “Against the peace and dignity of the State,” cannot be dispensed with, and that any different conclusion renders the indictment defective in matter of substance, and cannot be amended. (The State v. Durst, 7 Texas, 74; The State v. Sims, 43 Texas, 521; Holden v. The State, 1 Texas Ct. App., 255; Cox v. The State, 8 Texas Ct. App., 254.) We can perceive no reason why these decisions should not apply also to the commencement of an indictment or information, and believing that they do, we hold the information in this case to be fatally defective; wherefore the judgment is reversed and the pros ecution is dismissed.

Reversed and dismissed.

Opinion delivered May 5, 1883.